Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that unity of invention exists between Groups I and II because Group I is an apparatus specifically designed for carrying out the process of Group II.  This is not found persuasive because even though an apparatus is designed for carrying out the process, the unity of invention requirement is only considered fulfilled when a technical relationship exists among the claimed inventions involving the same special technical feature (a technical feature that defines a contribution over the prior art, PCT Rule 13.2). As set out in the Restriction Requirement dated 12/07/2021, the shared technical feature of a build material supply module comprising a supply platform capable of being moved in a predetermined manner is not a special technical feature because it does not make a contribution over the prior art of Sakura et al., US 2017/0120521. Unity of invention is present a priori, however upon further consideration, unity of invention is lacking a posteriori because the shared technical feature does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: paragraph [00031] repeatedly refers to both the build chamber and the walls as reference number 502, referring to Figure 5. It appears the walls should be referred to as 504.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites “a controller to: move the build material supply platform with the supply chamber…” Since the disclosure is directed toward moving the build material supply platform within the supply chamber or within the walls (see [00015], [00020], [00031]) and does not mention moving the build material supply platform and the supply chamber together, it appears this is a drafting error that should be corrected to read “a controller to: move the build material supply platform within the supply chamber…”
Claim 6, line 3, “…build material has been compacted. to a…” contains a period before the end of the sentence and should read “…build material has been compacted to a…”
Appropriate correction of the above issues is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller to move the build material supply platform…in a predetermined manner” in claim 1. The specification provides corresponding structure for the claimed generic placeholder of “a controller,” including a controller comprising a processor such as a microprocessor, microcontroller, or the like, the processor coupled to memory, for example via a communication bus ([00016], [00038], Fig. 2, Fig. 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. An upper surface has not been previously defined by the claims.
Claim 4 recites the limitation “wherein the controller is to repeatedly raise and lower the build material supply module…” The claims have defined the controller capable of moving the build material supply platform but not the build material supply module. It is therefore unclear if the controller is also capable of moving the entire build module, and if so, if the claim requires the platform and the module both moving under control of the controller, or if the claim is intended to require the controller to repeatedly raise/lower the build material supply platform.
The phrase “a satisfactory amount” in claim 6 uses relative terminology which renders the claim indefinite. The phrase “a satisfactory amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies as a satisfactory amount in the context of the claim.
Claim 7 recites the limitation “wherein the controller is to provide an amount of compacted build material…” It is unclear how the controller is to provide build material. If it is intended that the controller controls the build material supply platform or module to provide build material, this can be clarified.
Claim 7 recites the limitation "the upper level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. An upper level has not been previously defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakura et al., US 2017/0120521 A1 (“Sakura”), previously made of record.

Sakura discloses a three-dimensional fabrication apparatus 601 (Figs. 1-4) including a fabrication section 1 and a fabrication unit 5 ([0040]). The fabrication section 1 includes a powder chamber 11 and a flattening unit 12, such as a roller or blade (recoater) ([0041]). The powder chamber 11 includes a supply chamber 21, which retains powder to be supplied to a fabrication chamber 22, and the fabrication chamber 22 in which an object is fabricated ([0042]). The supply chamber 21 includes a supply stage 23, movable upward and downward in a vertical direction (the fabrication chamber 22 includes a fabrication ([0043]). A motor 27 moves the supply stage 23 upward and downward along the Z-direction (motor 28 similarly moves the fabrication stage 24) ([0044], Fig. 4). The flattening unit 12, driven by a motor 26, transfers and supplies powder, which has been supplied on the supply stage 23 of the supply chamber 21 to the fabrication chamber 22 and evens and flattens the surface of the supplied layer to form a powder layer having a desired thickness ([0045]-[0046], [0062]). See Fig. 3 below:

    PNG
    media_image1.png
    300
    594
    media_image1.png
    Greyscale

The fabrication unit 5 can discharge fabrication liquid onto a powder layer on the fabrication stage ([0047]-[0057]).
The apparatus features a controller 500 (Fig. 5, [0065]-[0078]). The controller 500 features a main controller 500A with a CPU 501 (central processing unit), ROM 502 (read-only memory), RAM 503 (random access memory), NVRAM 504 (non-volatile random-access memory), and ASIC 505 (application-specific integrated circuit) (Fig. 5, [0066]). The CPU 501 manages control of the entire three-dimensional fabricating apparatus, the ROM 502 stores programs executed by the CPU 501 and other fixed data, programs stored in the ROM 502 include programs for causing the CPU 501 to execute control of the three-dimensional fabricating operation, and the RAM 503 temporarily stores fabrication data and other data ([0066]). The ASIC 505 processes input and output signals to control the entire apparatus ([0067]). The controller also includes an interface 506 to send and receive data and signals used in receiving fabrication data from an external fabrication data generation apparatus 600, and an input-output (I/O) unit 507 to receive detection signals of various sensors ([0068]-[0069], [0077]). 
(Fig. 5), including a motor driver 513 which drives the motor 27 to elevate the supply stage 23 upward and downward ([0073]).

    PNG
    media_image2.png
    558
    931
    media_image2.png
    Greyscale

Sakura describes control of the operation of forming the powder layer performed by the controller, with reference to Figs. 6A-6F ([0080]-[0092]). The supply stage 23 is moved upward by a movement amount z1, which is greater than a powder layer thickness Δt, and less than or equal to a movement amount z2 of the fabrication stage moving down ([0082]-[0083]). The flattening unit is then moved to transfer the powder from the supply chamber 21 to the fabrication chamber 22 ([0084]). The supply stage 23 is then moved downward by a movement amount z3 ([0085]). The respective movements of the supply stage, fabrication stage, and flattening unit are such that a new powder layer having a predetermined thickness Δt1 in the micrometer-range is formed on the fabrication stage ([0086]-[0087]). Along with the fabrication steps, these steps are repeated a required number of times to finish a three-dimensional fabrication object ([0091]).

As to claim 1, Sakura discloses a build material supply module comprising: a build material supply chamber (supply chamber 21) to receive a build material; a moveable build material supply platform (supply stage 23); and a controller (controller 500) to: move the build material supply platform within the supply chamber in a predetermined manner ([0082]-[0087]). 
Sakura discloses a controller with programming which moves a supply stage according to predetermined distances, and thus meets the limitation of a controller performing the function of moving the build material supply platform within the supply chamber in a predetermined manner. Regarding the intended result of “to compact the build material therein,” Sakura is silent on explicitly disclosing such function, however, one of ordinary skill would find that the controller described by Sakura which is programmed to control movement of the platform in a predetermined manner is capable of moving the platform to obtain the result of compacting the build material within the supply chamber. 
Furthermore, Sakura discloses a preference for powder on the supply stage 23 to be collapsed, evenly flattened, and having a constant density, in order to maintain constant fabrication quality (e.g., by using a shaker inside the supply chamber) ([0178]-[0183]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controlling function of Sakura wherein the controller moves the build material supply platform within the supply chamber in a predetermined manner so that the movement is performed to compact the build material therein, in order to maintain constant fabrication quality, as taught by Sakura.

As to claim 2, Sakura teaches the limitations of claim 1 as set forth above. Sakura does not explicitly disclose the controller is to repeatedly raise and lower the build material supply platform by a predetermined amplitude and a predetermined speed.
However, as shown above, the controller of Sakura has programming that is capable of performing the same function, because Sakura teaches a specific controller with computing/processing structures, a controlled motor driver connected to the supply stage motor, and the controller is already (Fig. 5, [0066]-[0087]). The controller would therefore would be capable of performing the repeated raising and lowering at a predetermined amplitude (i.e., distance) and speed. Thus, the claim limitation is met by the controller of Sakura.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller is to repeatedly raise and lower the build material supply platform by a predetermined amplitude and a predetermined speed, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide controlled movement of the supply platform.

As to claim 3, Sakura teaches the limitations of claim 2 as set forth above. Sakura does not explicitly disclose the controller is to control the build material supply platform such that build material thereon is not moved above the upper surface of the build material supply chamber.
However, as shown above, the controller of Sakura has programming that is capable of performing the same function, because Sakura teaches a specific controller with computing/processing structures, a controlled motor driver connected to the supply stage motor, and the controller is already programmed to repeatedly raise and lower the supply platform according to predetermined distances (Fig. 5, [0066]-[0087]). The controller would therefore would be capable of controlling the movement of the platform such that build material thereon is not moved above the upper surface of the build material supply chamber. Thus, the claim limitation is met by the controller of Sakura.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller which repeatedly raises and lowers the build material supply platform controls the build material supply platform such that build material thereon is not moved above the upper surface of the build material supply chamber, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide 

As to claim 4, Sakura teaches the limitations of claim 2 as set forth above. In light of the specification, the claim is interpreted to require the controller to repeatedly raise and lower the build material supply platform for a predetermined number of cycles.
As shown above, the controller of Sakura performs the function of repeatedly raising and lowering the build material supply platform for a predetermined number of cycles, because the supply stage is repeatedly raised and lowered until fabrication of the three-dimensional object is complete.

As to claim 5, Sakura teaches the limitations of claim 2 as set forth above. Sakura further discloses a height sensor (displacement detector 41, Fig. 10, [0118]) positioned above the build material supply module (Fig. 10) to sense a height of build material therewithin (to detect a Z-direction position of a surface of the powder in the supply chamber 21, [0118]-[0122]). 

As to claim 6, Sakura teaches the limitations of claim 5 as set forth above. Sakura does not disclose the controller is to repeatedly raise and lower the build material supply platform until the sensed height of build material there within indicates that the build material has been compacted to a satisfactory amount. 
However, Sakura teaches a detection signal from the displacement detector 41 is input to the I/O unit 507 of the controller 500, where the position is detected and compared to previously-detected displacement data stored within the memory of the controller, and the difference in the Z-directional position is determined and used to determine the next movement distance ([0119]-[0123]).
Therefore, the controller of Sakura is capable of performing the claimed function, because Sakura teaches the controller which is already programmed to control raising and lowering movements based on a determination performed by the controller according to sensed height data. The controller would 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specify the controller which repeatedly raises and lowers the supply platform by a distance according to sensed height data did so until the sensed height of build material therewithin indicates that the build material has been compacted to a satisfactory amount, because Sakura teaches a controller with programming which is capable of performing the function and doing so would predictably provide evenly flattened powder in the supply chamber, as preferred by Sakura.

As to claim 7, Sakura teaches the limitations of claim 1 as set forth above. Sakura discloses the controller controls the movement of the supply stage to provide an amount of build material for spreading over a build platform by raising an amount of build material above the upper level of the supply module (see e.g., Fig. 6B, [0080]-[0082]). 
It is noted that the claim contains limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent they effect the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. The limitation of “compacted build material” is directed to a material worked upon by the claimed apparatus and does not impart patentability to the claim. As shown above, the prior art makes obvious a build material supply module with a controller which is capable of obtaining a compacted build material. Given that the compacted build material is not an actual structure of the claimed system, and because the apparatus is capable of compacting and providing the build material, the limitation directed toward a controller capable of providing an amount of compacted build material is met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754